                    Case 17-51585-BLS                 Doc 32        Filed 08/07/19          Page 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                            Chapter 11

APP Winddown, LLC, et al.,                                        Case No. 16-12551 (BLS)

                            Debtors.1                             (Jointly Administered)


APP Winddown, LLC, et al.,
                             Plaintiff,
         vs.                                                      Adv. Proc. No.: 17-51585 (BLS)

MBMJ Capital, LLC,

                             Defendant.


                                    NOTICE OF TELECONFERENCE
                                  ON AUGUST 13, 2019 AT 2:00 P.M. (EDT)


                   Participants should make arrangements through CourtCall
           by telephone (866-582-6878) or facsimile (866-533-2946) as soon as possible.


          PLEASE TAKE NOTICE that on August 13, 2019 at 2:00 p.m. (Eastern Daylight Time),

 the Honorable Brendan L. Shannon, United States Bankruptcy Judge, will conduct a

 teleconference with respect to scheduling issues in the above-captioned adversary proceeding.




 1
   The Debtors are the following six entities (the last four digits of their respective taxpayer identification numbers follow in
 parentheses): APP Winddown, LLC (f/k/a American Apparel, LLC) (0601); APP USA Winddown, LLC (f/k/a American
 Apparel (USA), LLC) (8940); APP Retail Winddown, Inc. (f/k/a American Apparel Retail, Inc.) (7829); APP D&F
 Winddown, Inc. (f/k/a American Apparel Dyeing & Finishing, Inc.) (0324); APP Knitting Winddown, LLC (f/k/a ICCL
 Knitting, LLC) (9518); and APP Shipping Winddown, Inc. (f/k/a Fresh Air Freight, Inc.) (3870). The address of each of
 the Debtors is 107 Millcreek Corners, Ste B, P.O. Box 5129, Brandon, MS 39047.


 151452.01600/121620985v.1
                Case 17-51585-BLS   Doc 32     Filed 08/07/19   Page 2 of 2



Dated: August 7, 2019                    BLANK ROME LLP
       Wilmington, Delaware
                                         /s/ Stanley B. Tarr
                                         Stanley B. Tarr (#5535)
                                         1201 N. Market Street, Suite 800
                                         Wilmington, Delaware 1980
                                         (302) 425-6400
                                         tarr@blankrome.com

                                               -AND-

                                         ASK LLP
                                         Joseph L. Steinfeld, Jr.
                                         2600 Eagan Woods Drive, Suite 400
                                         St. Paul, Minnesota 55121
                                         (651) 406-9665
                                         jsteinfeld@askllp.com

                                         Edward E. Neiger, Esq.
                                         151 West 46th Street, 4th Floor
                                         New York, New York 10036
                                         (212) 267-7342
                                         eneiger@askllp.com

                                         Counsel for Plaintiff APP Winddown, LLC, et al.




                                         -2-
151452.01600/121620985v.1
